United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3658
                                ___________

Doris E. Wilson,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Eastern District of Missouri.
John E. Potter, Postmaster General of *
the United States Postal Service,       *
                                        *
             Appellee,                  * [UNPUBLISHED]
                                        *
National Association of Letter Carriers *
of the USA; Suzanne F. Medvidovich; *
Paul Lee; Robert Nations; Carrie        *
Havens; L. D. McGee; Richard Black; *
Richard Lindsey; Keith Gentry,          *
                                        *
             Defendants.                *
                                  ___________

                       Submitted: June 3, 2003
                           Filed: June 6, 2003
                                ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.
       Doris Wilson appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination suit. For reversal, she argues that the district court
erred in granting summary judgment because she made a trialworthy case and
demanded a jury trial; that the district court erred in not compelling the defendant to
cooperate in discovery; and that the district judge was biased. After careful review
of the record, we affirm.

       We agree that Wilson failed to exhaust administrative remedies for her race and
national-origin claims. She did not raise them in her Equal Employment Opportunity
complaint, and they are not reasonably related to the claims she did raise.
See McAdams v. Reno, 64 F.3d 1137, 1141 (8th Cir. 1995). We also agree that
Wilson did not establish a prima facie case of gender or age discrimination; she
offered no evidence that similarly situated employees outside the protected class were
treated more favorably than she. See Jacob-Mua v. Veneman, 289 F.3d 517, 521-22
(8th Cir. 2002); Tatom v. Georgia-Pacific Corp., 228 F.3d 926, 931 (8th Cir. 2000).
Further, we agree that Wilson’s disability-discrimination claim fails because she did
not show that she was disabled. See Fenney v. Dakota, Minn. & E. R.R. Co., 327
F.3d 707, 711 (8th Cir. 2003).

       Wilson’s discovery arguments are unavailing as well. Because she did not
move to compel discovery and because she did not move for a continuance under
Federal Rule of Civil Procedure 56(f), the district court did not abuse its discretion
in denying her motion to produce documents. See Toghiyany v. AmeriGas Propane,
Inc., 309 F.3d 1088, 1093 (8th Cir. 2002); Dulany v. Carnahan, 132 F.3d 1234, 1238
(8th Cir. 1997). Finally, Wilson did not move for recusal below, and she has
produced nothing to show judicial bias warranting recusal by the district judge (sua



      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
                                          -2-
sponte or otherwise). See Rush v. Smith, 56 F.3d 918, 922 (8th Cir.) (en banc)
(standard of review), cert. denied, 516 U.S. 959 (1995).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-